Citation Nr: 0808932	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  02-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for the residuals of a Staph infection, 
including the loss of sternal bone and chest muscles, as a 
result of negligent medical treatment provided by the New 
Orleans VA Medical Center in June through August 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.

In April 2003, the veteran and his spouse testified before 
the undersigned Acting Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§ 7101(c), 7102 (West 2002).

In September 2004, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development.


FINDING OF FACT

The veteran's residuals of a Staph infection, including the 
loss of sternal bone and chest muscles, did not result from 
the carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing treatment, and were not proximately caused by an 
event not reasonably foreseeable.





CONCLUSION OF LAW

The criteria for entitlement to compensation under Title 38, 
United States Code, Section 1151 for the residuals of a Staph 
infection, including the loss of sternal bone and chest 
muscles, as a result of negligent medical treatment provided 
by the New Orleans VA Medical Center in June through August 
1999 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compensation under 38 U.S.C.A. § 1151

The veteran essentially argues that a post-operative sternal 
wound infection and subsequent complications, which resulted 
in loss of sternal bone and chest muscles, results from 
negligence on the part of the New Orleans VA Medical Center 
(VAMC) stemming from heart surgery and subsequent treatment 
from June through August 1999.  

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 2001.  Thus, 
38 C.F.R. § 3.361 is for application.  See VAOPGCPREC 40-97, 
63 Fed. Reg. 31263 (1998).  The Board further notes that in a 
VA General Counsel Precedent Opinion, it was concluded that 
38 U.S.C.A. § 1151 authorizes compensation in claims based on 
acts of omission by VA.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished,  
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d) (2007).

The record reflects that the veteran presented to the New 
Orleans VAMC on June 17, 1999, to undergo coronary artery 
bypass grafting (CABG) times two.  His operative report did 
not reflect any complications.  The first two days following 
his operation were reported as unremarkable.  On the 3rd 
post-operative day, his chest wound was noted to have scant 
serosanguinous discharge that was resolving.  His antibiotics 
were discontinued.  He was discharged on June 23, 1999.  At 
that time, he was advised to return to the emergency room for 
any fever, increased drainage from his sternum, redness, 
soreness, or increasing shortness of breath.

On June 25, 1999, the veteran presented to the Hancock 
Medical Center emergency room with complaint of coughing and 
bleeding at his surgical site.  He stated that the symptoms 
started that day.  Notably, he denied a history of smoking 
cigarettes following his heart surgery.  He was transferred 
to the New Orleans VAMC for further evaluation of sternal 
wound dehiscence.

The veteran was admitted to the New Orleans VAMC on June 25, 
1999 wherein he underwent irrigation and debridement (I&D) of 
the sternal mediastinal wound.  Tissue and bone samples were 
sent to the laboratory for cultures.  Two days later, a 
culture returned positive for coag-negative Staph.  The 
affected tissue was surgically removed along with all sternal 
wires.  A subsequent consultation with the Plastic Surgical 
Service recommended further sternal wound debridement with 
primary closure to which the veteran's spouse consented.  On 
June 29, 1999, the veteran underwent debridement of the 
sternum bone and surrounding muscles with sternal wound 
closure utilizing bilateral pectoralis advancement flaps.

Thereafter, laboratory testing performed by VA identified a 
candida infection of the sternal wound.  On July 15, 1999, 
the veteran underwent debridement of sternal chest wound 
involving resection of nonviable fat and skin down to the 
pectoralis flap.  On July 20, 1999, he underwent an I&D of 
avascular necrotic tissue of the right upper rectus.

On July 27, 1999, the veteran underwent another surgical 
procedure for definitive closure of the rectus flap.  The 
procedure involved right rectus flap rotation, supercharged 
to the internal mammary and vein vessels, split-thickness 
graft and debridement of the sternal wound.

VA examination in September 2002 found the veteran to have a 
large chest and abdominal scar from complications of coronary 
bypass graft and a history of sternal dehiscence with 
subsequent infections.  However, the examiner stated that it 
was not possible to render an opinion as to the presence of 
any negligence, stating that the institution involved should 
address the question.  The examiner stated that additional 
opinions should be obtained, if required, from a general 
surgeon, orthopedic surgeon, or neurologist.  

According his testimony and statements of record, the veteran 
believes that his surgical wound infections resulted from VA 
personnel subjecting him to unsanitary conditions.  He 
described unclean areas at the New Orleans VAMC, including a 
floor of the medical center that was under construction, and 
unsanitary conditions such as boarding the veteran in a room 
with no hot water.  He indicates that prior to bathing, he 
was brought water that had been boiled in a microwave in 
another area.  He witnessed his IV line being allowed to fall 
on the floor prior to reuse.  He believes he incurred 4 
different types of infections as result of his first 
hospitalization and subsequent surgical procedures, and that 
this is evidence negligence, specifically, a Staph infection, 
a yeast infection, a fungal infection, and an infection 
usually associated with vaginal infections.  He recalls that 
VA personnel dismissed his discharge complaints of bone 
popping, and a feeling of water in his chest, as expected 
symptoms.  He also testified that his treating physician at 
the VAMC in Biloxi was upset when he saw the veteran's post-
surgical condition.  He argued that his loss of his sternal 
bone or chest muscles were not a foreseeable complication of 
heart surgery.  

The veteran's spouse, who has work experience as a nurse's 
aid, corroborated the veteran's account of unsanitary 
conditions at the New Orleans VAMC.  She asserts that she 
personally cleaned the floors in his room.  She stated that 
VA personnel did not properly change the bed sheets, 
particularly when the veteran dirtied his sheets through a 
huge bed sore.  She argued that VA personnel did not provide 
proper wound care.  She states that she was allowed to enter 
the ICU unit without having to put on a sterile gown.  
Overall, she asserts that the veteran's infections were due 
to these conditions.  She has also presented a list of 
medications prescribed by the Palo Alto Veterans Hospital, 
which she argues is excessive.

The claims files include statements from the veteran's 
relatives, who assert the following: they visited the veteran 
during his hospitalization; the New Orleans VAMC was 
undergoing construction; they walked through a dusty area 
prior to entering the ICU which had inadequate barriers to 
prevent dust from entering the ICU; they entered the ICU 
without wearing gowns or gloves.  The veteran's daughter 
indicates that she had to bathe the veteran himself with 
water heated in the microwave.  A family friend recalls 
seeing blood on the veteran's hospital room floor, and states 
that his open chest wound was large enough to fit a 12-ounce 
soda can.  Another family friend describes the veteran's 
hospital room as having spots on the floor, and dust and 
filth underneath the bed.  She recalls that, on one occasion, 
the veteran's spouse cleaned the bathroom with cold water and 
paper towels, and that the only cleaning services performed 
by VA personnel was to change the trashcan.  In several lay 
statements, the authors assert that the veteran stopped 
smoking after his heart surgery.  

In October 2006, the Acting Director of the Southeast 
Louisiana Veterans Health Care System provided the following 
statement:

a.  The New Orleans VAMC was under 
construction/renovation in 1999.  Specific areas 
affected were as follows:
		(1)  Ward 5B - This inpatient ward was 
completed in early 1999 and activated 
on May 4, 1999 following a total gut 
and renovation to provide for no more 
than two patient bedrooms with private 
and semi-private baths.  The primary 
issue that arose with this project was 
insufficient hot water for the new 
showers.
		(2)   1D Primary Care Clinic - In 
construction in September 1999.
		(3)   8th Floor - This inpatient mental 
health ward was under construction 
throughout 1999.  This was a total gut 
and renovation to provide for no more 
than two patient bedrooms with private 
and semi-private baths.
		(4)   Ward 7B - This inpatient ward was 
under construction throughout 1999 
following a total gut and renovation to 
provide for no more than two patient 
bedrooms with private and semi-private 
baths.
		(5)   Ward 6C - This ICU ward was a total 
gut and renovation that doubled the 
space of the SICU and provided proper 
privacy as well as improved efficiency.  
This project began in the fall of 1999.
		(6)   Primary Care Center, 3rd Floor - 
project occurring in 1999 which 
renovated old inpatient space into 
ambulatory care exam rooms.
		(7)   Ambulatory Care Surgery Unit 6B - 
expanded capacity from 4 to 10 beds and 
was completed prior to July 1999.

b.  All construction areas were secured.  There was 
no patient care in these areas.

c.  Gowns, masks and gloves were available and 
there was no restriction on their issue in the 
intensive care unit areas.

d.  During 1999, it is known that some patient 
rooms had problems with sufficiency or temperature 
of domestic hot water. 

In January 2007, a VA thoracic surgeon reviewed the contents 
of the veteran's claims folder.  After specifically 
acknowledging review of the statements from the veteran, his 
witnesses, and VA's Acting Director, concerning the 
construction and renovation of the New Orleans VAMC, the 
examiner provided the following opinion: 

... A review of the preoperative assessment, 
operative record, and postoperative care shows that 
it meets the standard of care.  [The veteran's] 
operative procedure took approximately three hours 
and had no intraoperative complications.  There is 
nothing in the record to talk about any problems in 
the Operating Room concerning construction and the 
nurse's notes do not reflect any problems in the 
Operating Room.  There is also his discharge 
dictation that I reviewed showed that he had a 
normal postoperative course and the ICU care was 
deemed appropriate.  I did not find any reference 
to the cleanliness or problems within the ICU care 
in the immediate postoperative period.  His 
antibiotics were appropriately managed.  I did not 
see that his glucose was significantly elevated 
during the perioperative period.  The patient was 
then discharged on the twenty-third and was in 
stable condition with his wounds healed 
appropriately.  He did develop a postoperative 
wound infection while at home which required return 
to the New Orleans VA and a number of surgeries to 
repair this sternal wound infection.

His sternal wound infection was a common occurrence 
in postoperative CABG's in approximately 2-10% of 
coronary artery bypass surgeries.  At that time it 
was not recognized that placing the patient on a 
glucose infusion drip for elevated glucoses could 
prevent this type of complication and this was not 
performed in the postoperative period.  However, 
the perioperative antibiotics and the operative 
care for that time were very appropriate.  His 
wound infection led to subsequent events that 
occurred later and almost all of the patient 
complaints occurred in the postoperative period 
after he had his sternal infection and I do not see 
where this contributed to the original event which 
was the sternal wound infection.

Therefore, I cannot, on the basis of what I see 
here, say that the sternal wound infection was an 
error in skill, judgment or any fault on the New 
Orleans VA Medical Center for his immediate 
perioperative care.  There appears to be 
significant issues with potential for less than 
adequate environment after the wound infection 
occurred with some potential for inability for the 
patient to adequately be bathed and some health 
care issues concerning the cleanliness of the rooms 
in the postoperative period after his wound was 
opened and the grafts in his plastic 
reconstruction.  But his original event does not 
appear to be related to this.  He ultimately healed 
from this, and thereby the outcome of his plastic 
reconstruction appears to be excellent considering 
the potential for major infectious complications 
for his reconstruction.  So in summary, I do not 
see where there is evidence that the sternal wound 
infections experienced by the veteran in June- 
August 1999 were the result of carelessness, 
negligence, lack of proper skill or error in 
judgment on the part of the New Orleans VA Medical 
Center.

Having reviewed the complete record, the Board finds that the 
claim must be denied.  At the outset, the Board notes that it 
is not competent to render its own medical conclusions, and 
may only consider independent medical evidence of record to 
support its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  As such, in rendering this decision, the Board 
has not considered a number of internet articles obtained by 
the RO.  The Board further observes that the record does not 
establish that the veteran smoked cigarettes following his 
heart surgery, which was an issue raised by the RO as a 
potential infection risk factor.  

The competent evidence of record includes the January 2007 
opinion from a VA thoracic surgeon who, upon review of the 
record, found that the initial sternal wound infection and 
subsequent complications experienced by the veteran between 
June and August of 1999 were not the result of carelessness, 
negligence, lack of proper skill or error in judgment on the 
part of the New Orleans VAMC.  The Board places great 
probative value on this opinion as it fully discusses the 
hospitalization records from the New Orleans VAMC in light of 
the description of events, treatment and conditions at the 
New Orleans VAMC provided by the veteran and his personal 
witnesses.  The physician stated that, in general, sternal 
wound infections are a common occurrence in postoperative 
CABG's, occurring in approximately two to ten percent of 
cases.  The physician found no evidence from the medical 
records that VA deviated in the standard of care expected to 
be provided to the veteran in 1999, although it was noted 
that later accepted techniques are now available to further 
reduce the risk of sternal wound infections.  The physician 
found that the veteran's surgical wound was well-healed upon 
his discharge, and that the infection developed while the 
veteran was at home.  To the extent that the veteran has 
testified that boiling-temperature hot water was not 
available in his room, the Board notes that he stated that 
prior to bathing, he was brought boiled water that had been 
heated in a microwave in another area.  The Board further 
notes that the evidence as to the lack of hot water in the 
room was reviewed by the VA thoracic surgeon, who 
acknowledged possible inadequacies of the hospital room 
environment after the initial infection.  However, the 
examiner concluded that the original event did not appear to 
be related to this, and he concluded that the veteran's 
sternal wound infection, and its residuals, were not the 
result of carelessness, negligence, lack of proper skill or 
error in judgment on the part of the New Orleans VA Medical 
Center.  

In reaching this decision, the Board has considered the 
veteran's statements, and those of his wife, family member 
and family friends, submitted in support of his assertion 
that unsanitary conditions at the New Orleans VAMC caused 
and/or aggravated his postoperative sternal wound infection.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

With the exception of the veteran's wife, none of the lay 
witness statements, in and of themselves, provide a factual 
predicate upon which compensation may be granted.  The wife 
has some experience as a nurse's aid, which carries some 
probative weight.  However, all of this evidence was fully 
considered by the VA thoracic surgeon in providing opinion in 
this case.  The probative value of this examiner's report, 
who is a surgical specialist, greatly outweighs the probative 
value of the opinion set forth by the veteran's spouse.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and that 
compensation for residuals of a Staph infection, including 
loss of sternal bone and chest muscles, under 38 U.S.C.A. 
§ 1151, is not warranted.  As such, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefits sought on appeal.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the veteran's 
claim, and the doctrine is not for application.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).  





II.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

A pre-adjudicatory RO letter in November 2001 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim as well as the relative 
duties on the part of himself and VA in developing his claim.  
He was specifically advised to submit "evidence showing that 
you have residuals of the surgery which resulted from 
negligence, improper care or fault on the part of VA as a 
result of the open heart surgery."  He was also advised that 
it was to his advantage to submit the necessary information 
as soon as possible.  A November 2004 RO letter provided 
similar VCAA notice, to include specific notice of evidence 
deemed by the Board as necessary to decide the claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds the VCAA letters did not 
specifically advise the veteran to submit all evidence in his 
possession that pertained to his claim.  However, a review of 
the record indicates that the veteran has actual knowledge of 
the evidentiary burden in this case.  For example, the 
veteran has specifically argued that VA's negligence resulted 
in additional disability.  He has submitted numerous lay 
statements attesting to unsanitary conditions at the New 
Orleans VAMC, and the absence of unsanitary conditions at 
during his convalescence at home.  His VA clinical records 
reflect that he has made inquiries to his treating physicians 
for information that may support his compensation claim.  In 
addition, 38 U.S.C.A. § 1151 was discussed in detail in the 
veteran's representative's brief, dated in December 2007.  
These actions by the veteran and his representative indicate 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process.  As both 
actual knowledge of the veteran's procedural rights has been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all VA inpatient 
and outpatient records potentially relevant to the claim on 
appeal.  The veteran, pursuant to VA's request, provided 
statements from himself and multiple individuals concerning 
the circumstances and conditions of his VA care.  The 
veteran, in addition to providing lay statements in support 
of his appeal, was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  This testimony, in conjunction with the 
evidence of record, was instrumental in the Board's 
determination that additional development was necessary to 
decide the claim.  

As a result of a Board remand in September 2004, the veteran 
provided additional lay statements in support of his claim, a 
statement was obtained from New Orleans VAMC regarding the 
treatment environment for the time period in question, and 
medical opinion was obtained from a surgical specialist based 
upon review of all the evidence in the claims folder.  The 
medical opinion obtained, dated January 2007, clearly 
reflects review of the contents of the entire claims folder 
and fully addresses the questions posed by the Board.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Compensation under Title 38, United States Code, Section 1151 
for the residuals of a Staph infection, including the loss of 
sternal bone and chest muscles, as a result of negligent 
medical treatment provided by the New Orleans VAMC in June 
through August 1999, is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


